Per Curiam.
This case is not to be distinguished in principle from Chew v. Mather, in which it was held that a vendor’s purchase of the vendee’s equity is a virtual dissolution of the contract. Here the purchase back of the equitable estate of the ground tenant made it impossible for the ground landlord to execute the contract, and consequently deprived him of his right to enforce the covenant which was the consideration of it. The court, therefore, ought to have restrained him from proceeding on his judgment.
Execution set aside.